Citation Nr: 1341175	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tonsil cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The August 2010 rating decision, in addition to adjudicating other claims, denied entitlement to service connection for left ear hearing loss.  In a September 2010 notice of disagreement (NOD), the Veteran contested both the left ear hearing loss and squamous cell carcinoma of the right tonsil determinations.  In a December 2011 rating decision, the RO granted entitlement to service connection for left ear hearing loss.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his March 2011 substantive appeal, the Veteran requested a Travel Board hearing, but in September 2011 correspondence, the Veteran changed his request to a videoconference hearing.  The record indicates that a videoconference hearing was scheduled for August 16, 2012, but was postponed.  As no further action by VA relating to the hearing request is indicated, and with consideration of the benefit of the doubt and to preserve the Veteran's due process rights, the Board concludes that the Veteran's claim should be remanded to permit him another opportunity to appear before the Board for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for videoconference hearing before a Veterans Law Judge of the Board, at the next available opportunity.  Notice of the scheduled hearing must be sent to the Veteran's most recent address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


